IN THE SUPREME COURT OF THE STATE OF DELAWARE

     RELONDO MAXWELL,                        §
                                             §   No. 347, 2017
            Defendant Below,                 §
            Appellant,                       §
                                             §
            v.                               §   Court Below—Superior Court
                                             §   of the State of Delaware
     STATE OF DELAWARE,                      §
                                             §   Cr. ID No. 1609009222 (N)
            Plaintiff Below,                 §
            Appellee.                        §

                               Submitted: March 21, 2018
                                Decided: March 26, 2018

Before VALIHURA, SEITZ and TRAYNOR, Justices.

                                       ORDER

         This 26th day of March 2018, after careful consideration of the parties’ briefs

and the record on appeal, we conclude that the judgment below should be affirmed

on the basis of, and for the reasons assigned in, the Superior Court’s August 4,

2017 Order denying the appellant’s motion for judgment of acquittal.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice

1
    State v. Maxwell, 2017 WL 3328238 (Del. Super. Ct. Aug. 4, 2017).